Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species
This application contains claims directed to the following patentably distinct species:
Species Group A: The Human CMV Promoter
Claim 1 refers to “a human CMV promoter”. Claim 2 recites wherein the CMV promoter is “a polynucleotide fragment comprising SEQ ID NO: 116” or fragments thereof or variants of SEQ ID No 116 or fragments of variants thereof. Claim 4 recites “wherein the human CMV promoter comprises one of SEQ ID NOs 117-124”.

Species Group B: The intron
Claim 1 refers to “an immunoglobulin intron or a chimeric intron”. Claim 5 recites “wherein the immunoglobulin intron is at least one selected from the group consisting of IGLV intron, an IGKV intron, and an IGH intron”. Claim 6 recites “wherein the immunoglobulin intron comprises at least one selected from SEQ DI Nos: 109 to 111”. The specification teaches a chimeric intron according to SEQ ID NO 112 and an intron A according to SEQ ID NO 113 (see Table 2).

Distinctness
The species are independent or distinct because the different human CMV promoters according to SEQ ID NOs 116-124 have different sequences and therefore different structures 

Search Burden
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Because the different species are distinct for reasons set forth above, the species require different keyword and sequence searches that would yield search results that are not coextensive in scope. As a result, a prior art search for one species would not necessarily yield the same art as another species. Thus, there is a burdensome search and restriction is proper.

Applicant’s Response
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for each Species Group, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Regarding Species Group A, Applicants must elect from SEQ ID NOs 116-124. Given an election from SEQ ID NOs 116-124, the search and examination will extend to fragments of the elected SEQ ID NO. Given an election from SEQ ID NOs 116-124, Applicant must identify the relevant mutations referred to by claims 2 and 3 that are applicable to the elected SEQ ID NO, if any. Regarding Species Group B, Applicants must elect a single specific intron or a single specific combination of introns selected from SEQ ID No 109-113. Currently, all claims are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Means for Traversal
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
September 1, 2021